By the Court.

The act of the Legislature in this case is a private act, although some of the powers given by the act, are regulated by publick statutes. The committee named in the act are not a corporation or quasi a corporation. They are joined in a trust with certain powers. Whether these • powers can be exercised only by the joint act of the three, must depend on the principles of law in analogous cases.
In corporations, the act of a majority are binding at common Law, unless there be restrictions in the act creating the corporation. The same principles have been extended by custom, or more probably by a derivative right to several persons holding and exercising a right under a corporation, as in the cáse of selectmen of a town.
As to committees of the Legislature in session, they have no power to act finally. They are appointed to examine, digest and report matters on which the Legislature are to deliberate and decide.— The doings of the committee are merely preparatory, and have no binding force. The authority given by this act in its nature and manner of exercise, resembles a private authority, though given by act of the Legislature,, rather than a publick or general authority, or the powers of a corporation, to which indeed it has no resemblance except in the plurality of agents.
The Legislature might have regulated the exercise of the powers given by the act to these three persons, in any manner which they might have deemed expedient. But in the act no word or expression is used, which can take the case out of the common rules of law. By the act, J. Sellock, D. Hiecok and J. Whelpley are empowered to issue their warrant to the collector. It is not said that they, or any two of them shall be empowered to issue their warrant. It will *129be found that the Legislature have understood this matter in the same light. They have not considered that acts of commissioners, trustees, &c. are valid, unless performed by the whole number, without special provision for the purpose. Such provisions have been made in several cases where it was deemed necessary or expedient. As in the case of trustees of town schoo1s~ in the act ap. pointing commissioners to negociate with the State of New-York; and the act for the partition of lands, in the last paragraph, has the same provision.
In the execution of an authority or trust of this nature, there are good reasons why all the persons appointed shouldjoin in the execution of their powers. For although it may sometimes occasion embarrassment, yet it gives an additional security agair~st mistak~ ~d frauds.
Where several are appointed referees by rule of Court, or arbitrators appointed by the parties, the law is settled that all must jolu, unless it be otherwise provided by the rule of Court, or by the submission.
The case of an arrest by one, where two had been deputed, is treated in the books as an exception to the general rule, for the sake of publick justice, in the execution of legal process, and has no applicatioa to the present case. The warrant therefore cannot be admitted in evidence.
Verdict for defendant.